ATTORNEY GENERAL LOVING HAS ASKED ME TO RESPOND TO YOUR REQUEST FOR AN ATTORNEY GENERAL OPINION REGARDING THE RESIDENCY REQUIREMENTS OF SCHOOL BOARD MEMBERS.
BECAUSE YOUR QUESTION MAY BE ANSWERED BY REFERENCE TO A CONTROLLING STATUTE, THE ISSUANCE OF A FORMAL OPINION IS NOT NECESSARY. THE DISCUSSION WHICH FOLLOWS IS NOT THEREFORE, AN OFFICIAL OPINION OF THE ATTORNEY GENERAL; IT REPRESENTS, RATHER, THE ANALYSIS AND CONCLUSIONS OF THE UNDERSIGNED ASSISTANT ATTORNEY GENERAL.
UNDER THE PROVISIONS OF 70 Ohio St. 5-107A(B)(2) (1991), (A COPY OF THE STATUTE IS ATTACHED FOR YOUR CONVENIENCE), A BOARD MEMBER MAY NOT MOVE OUT OF THE "BOARD DISTRICT" FOR WHICH THE PERSON WAS ELECTED AND CONTINUE TO SERVE ON THE BOARD UNLESS THE MEMBER DOES NOT MOVE OUT OF THE "SCHOOL DISTRICT" ITSELF. IF THE MEMBER STILL RESIDES WITHIN THE BOUNDARIES OF THE SCHOOL DISTRICT, THE OFFICE DOES NOT BECOME VACANT AND THE MEMBER MAY SERVE THE REMAINDER OF THE TERM TO WHICH THE PERSON WAS ELECTED.
(GAY ABSTON TUDOR)